Citation Nr: 1204581	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for headaches disorder, including as secondary to the service-connected posttraumatic stress disorder (PTSD) and hypertension.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from November 1982 to November 1986 and from November 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) is from November 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The November 2006 rating decision denied the Veteran's claim for service connection for headaches.  The Veteran then proceeded to perfect an appeal to the Board for the issue of headaches.

The March 2007 rating decision denied claims for service connection for both a skin rash and erectile dysfunction.  The Veteran then initiated appeal of both issues by a timely notice of disagreement (NOD), upon which the RO furnished a statement of the case (SOC) for both issues in January 2008.  In response, though, the Veteran timely submitted a substantive appeal (VA Form 9 or equivalent) in March 2008 that only expressed intent to perfect an appeal for the skin rash claim.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, even though the issue of service connection for erectile dysfunction (ED) was certified for appeal [VA Form 8] in February 2011, the Board finds that the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  The RO took no action in that nearly three year period to develop or adjudicate the ED issue.  Moreover, and of equal import, the Veteran has not submitted any statements indicating that he wished to appeal the ED matter or that he currently believes the matters is on appeal.  The Board concludes that the issue regarding service connection for ED is not currently on appeal. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has had continuous headaches since military service in Iraq.  


CONCLUSION OF LAW

A headaches disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a headaches disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends he began having headaches in service, while stationed in Iraq, during his second period of active duty from 2004 to 2006.  For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran's recent VA medical records show diagnoses for migraine headaches.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any headaches.  However, there is a service treatment record in which the Veteran specifically complained about headaches "during [service in Iraq] and now."  See "Post-Deployment Health Assessment," dated in December 2005.  He is clearly competent to report symptoms of a headache.  Further, his complaints were clearly documented in service, his credibility is established.  In other words, it follows that there is at least some indication in the service treatment records that his headaches had onset in service.

Here, there is no competent medical evidence that either supports or negates the possibility of an etiological link from his current headaches disorder to service.  For instance, the May 2006 VA examiner recorded the Veteran's complaints of occasional cephalgias, migraine-type, in the right side of the head.  However, the examiner also noted that at the time of the examination, there was no pathologic finding.  Thus, the May 2006 VA examination report appeared to be silent on whether his current migraines are attributable to service.

It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to report symptoms of persistent headaches since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Particularly with respect to the headaches claim, the Board finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As mentioned, the Veteran specifically complained about headaches while still serving in Iraq.  Post-service, he continued to complain about headaches to VA compensation examiners and VA treating providers.  It is also pertinent to note that the Veteran filed his claim for service connection for headaches immediately after his discharge from service.  Such lends to his credibility with regard to the chronic nature of his headaches.  Also, a co-worker's statement confirmed the Veteran has complained of headaches on a daily basis since returning from Iraq and that this has interfered with his work.  See statement from M.V., dated in February 2007.  So, in the absence of any contravening evidence, the Board finds credible his assertions of continuity of headache symptoms beginning in service in Iraq.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Given the competent and credible statements of record asserting headaches in service and since that time, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a headaches disorder.

Further, as continuity of symptomatology of a chronic condition has been demonstrated, the Board need not discuss whether the competent medical evidence demonstrates a nexus between his migraine headaches and service.

In light of the discussion above, the balance of the probative evidence is in relative equipoise.  The Board therefore grants the Veteran's claim for service connection for a headaches disorder on a direct basis of service connection.  

The Veteran has also raised the possibility of entitlement to service connection for a headaches disorder as secondary to his service-connected PTSD.  There are additional indications in the June 2008 VA examination that the headaches may be secondary to his service-connected hypertension.  Nonetheless, inasmuch as the Board is already granting the claim on a direct basis, there is no need to additionally consider whether the competent evidence supports a secondary theory of service connection for his headaches disorder.  


ORDER

Service connection for a headaches disorder is granted.


REMAND

VA Compensation & Pension (C&P) Examination and Medical Opinion

The Veteran contends a skin rash began in service while stationed in Iraq, during his second period of active duty from 2004 to 2006.  

The Veteran's recent VA and private medical records show diagnoses for seborrheic dermatitis, such as the treatment record from Dr. H.H., dated in February 2008.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

A review of his service treatment records is unremarkable for treatment or diagnosis of any skin disorder or skin rashes.  

However, the Veteran is competent to report symptoms of persistent skin rash symptoms since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Therefore, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's current seborrheic dermatitis is etiologically linked to service on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his claimed skin disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Confirm if the Veteran currently has a skin disorder, including seborrheic dermatitis.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

2.  Then readjudicate the remaining claim for a skin disorder in light of any additional evidence.  If this remaining claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


